*1007OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, the matter remitted to the Appellate Division with directions to dismiss the proceeding solely on the ground of mootness, and the certified question not answered as unnecessary.
The issues presented in this case are moot because respondent voluntarily vacated the premises. The mootness exception is not applicable under the facts of this case (see e.g. Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]) and therefore the proceeding should be dismissed (see Matter of Park E. Corp. v Whalen, 43 NY2d 735, 736 [1977]).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera concur; Judge Abdus-Salaam taking no part.
Order reversed, without costs, matter remitted to the Appellate Division, First Department, with directions to dismiss the petition solely on the ground of mootness and certified question not answered as unnecessary, in a memorandum.